Citation Nr: 0606999	
Decision Date: 03/10/06    Archive Date: 03/23/06

DOCKET NO.  04-18 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from February 1971 to 
February 1973.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama.

The veteran testified before the undersigned Veterans Law 
Judge in December 2005.  A transcript of the hearing is of 
record.


FINDINGS OF FACT

1.  The veteran's nonservice-connected disabilities include 
hearing loss, left ear, degenerative joint disease of the 
right knee, degenerative joint disease, left knee. The 
combined disability rating is 20 percent disabling.

2.  The veteran was born in May 1952 and has a General 
Equivalency Diploma (GED).  He last worked in 1995 as a 
laborer.

3.  The veteran's disability picture permanently precludes 
him from engaging in all forms of substantially gainful 
employment consistent with his age, education, and work 
experience.


CONCLUSION OF LAW

Giving the veteran the benefit of the doubt, the requirements 
for a permanent and total disability rating for pension 
purposes are met.  38 U.S.C.A. §§ 1502, 1521, 5103(a), 5103A 
(West 2002); 38 C.F.R. §§ 3.321(b)(2), 3.340, 3.342, 4.15, 
4.16, 4.17 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA law provides that pension shall be paid to each veteran of 
a period of war who meets the service requirements and who is 
permanently and totally disabled because of a nonservice-
connected disability which is not the result of the veteran's 
willful misconduct.  A finding of permanent and total 
disability for pension purposes can be established under VA 
regulations by "objective" and "subjective" standards.  
See Brown v. Derwinski, 2 Vet. App. 444, 446 (1992); see also 
Talley v. Derwinski, 2 Vet. App. 282 (1992).  

Permanent and total disability may be shown in two ways:  

(1) the veteran must be unemployable as a 
result of a lifetime disability (the 
"subjective" standard which is based on 
the disabilities, age, occupational 
background, and other related factors of 
the individual veteran whose claim is 
being adjudicated) or, 

(2) even if not unemployable, if the 
veteran suffers from a lifetime 
disability which would render it 
impossible for the average person with 
the same disability to follow a 
substantially gainful occupation (the 
"objective" standard which is based on 
the percentage ratings assigned for each 
disability from the Schedule for Rating 
Disabilities, 38 C.F.R., Part 4 (Ratings 
Schedule)).

Brown, 2 Vet. App. at 446.  The "objective" standard 
requires demonstration of specific minimum percentage ratings 
and the permanence of those percentage ratings for pension 
purposes.  38 C.F.R. §§ 4.16(a), 4.17 (2005).

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  See 38 C.F.R. § 4.16 (2005).

All veterans who are basically eligible and who are unable to 
secure and follow a substantially gainful occupation by 
reason of disabilities which are likely to be permanent shall 
be rated as permanently and totally disabled.  For the 
purpose of pension, the permanence of the percentage 
requirements of § 4.16 is a requisite. 

When the percentage requirements are met, and the 
disabilities involved are of a permanent nature, a rating of 
permanent and total disability will be assigned if the 
veteran is found to be unable to secure and follow 
substantially gainful employment by reason of such 
disability.  38 C.F.R. § 4.17 (2005).  If a permanent and 
total disability rating is not warranted under the 
"objective" standard and the veteran is unemployable, the 
RO should consider the issue of entitlement to a permanent 
and total disability rating on an extra-schedular basis.  See 
Roberts v. Derwinski, 2 Vet. App. 387, 390 (1992).  

VA regulations 38 C.F.R. §§ 3.321(b)(2) and 4.17(b) require 
that a veteran be "unemployable" before consideration of 
extraschedular entitlement to pension benefits.  
Consideration must be given to the veteran's disabilities, 
age, occupational background, and other related factors.

The significant issue is whether the veteran is capable of 
performing the physical and mental acts required of 
employment, not whether he can find employment.  See Van 
Hoose v. Brown, 4 Vet. App. 361 (1993).  Marginal employment, 
odd-job employment, and employment at half the usual 
remuneration; however, is not incompatible with a 
determination of unemployability if the restriction to 
securing or retaining better employment is due to disability.  
See 38 C.F.R. § 4.17(a) (2005).

While the Board notes that the veteran's disabilities fail to 
meets the minimum schedular rating for consideration of a 
nonservice-connected pension, the Board finds that the 
medical evidence reflects that the veteran is unable to 
secure and follow substantially gainful employment by reason 
of his nonservice-connected disabilities.  

Specifically, the evidence shows that the veteran was born in 
May 1952 and is now 54 years old.  He did not finish high 
school but obtained his General Equivalency Diploma (GED) 
while in the military.  He last worked from 1994 to 1995 as a 
laborer for a company.  From 1991 to 1993, he worked 
sporadically as a laborer for a temporary services agency.  
He has had prior work in a laundry and running a tumbler and 
an extractor.  

At the hearing before the Board, the veteran testified that 
he could walk only one block, used a cane all the time, 
suffered from depression, had difficulty using his arms due 
to a injury, did not own an automobile and relied on a friend 
to get to the hearing, had no income, and relied on charity 
from his family to survive.  He lived with his 96 year old 
grandmother and tried to help with her the best he could.

In making this decision, the Board finds credible the 
veteran's testimony offered at his December 2005 that he was 
unable to work due to multiple medical problems, including 
hearing loss, hepatitis, depression, residuals of fractured 
arms, and his knee disabilities, as well as to factors 
pertaining to his background employment and education.  
Accordingly, resolving doubt in the veteran's favor as 
required by the regulations, the Board finds that he is 
entitled to a permanent and total disability evaluation for 
pension purposes.

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  The veteran was notified of the VCAA 
as it applies to his present appeal by correspondence dated 
in June 2004.

Nonetheless, inasmuch as the Board is allowing the benefit 
claimed on appeal, the veteran will not be prejudiced by the 
Board's decision even if the notice and duty to assist 
provisions contained in the new law have not been completely 
satisfied.  Therefore, no further action is necessary under 
the mandate of the VCAA.


ORDER

A permanent and total disability rating for pension purposes 
is granted, subject to regulations governing the award of 
monetary benefits.



____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


